Citation Nr: 1436551	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  10-20 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a stroke, to include as secondary to posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, to include as secondary to PTSD.

3.  Entitlement to service connection for a left lower extremity disorder, claimed as a left leg blood clot, to include as secondary to PTSD.

4.  Entitlement to service connection for a cardiovascular disorder, claimed as heart problems/aortic aneurysm, to include as secondary to PTSD.

5.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD.

6.  Entitlement to an initial rating in excess of 10 percent for tinnitus.

7.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to July 2, 2013.

8.  Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss after July 2, 2013.

9.  Entitlement to an initial rating in excess of 30 percent for PTSD prior to February 21, 2013.

10.  Entitlement to an initial rating in excess of 70 percent for PTSD after February 21, 2013.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel




(CONTINUED ON THE NEXT PAGE)
INTRODUCTION

The Veteran served on active duty from August 1966 to June 1971.  Among his awards and decorations, he is the recipient of the Combat Action Ribbon and the Distinguished Flying Cross.  

This matter comes before the Board of Veterans' Appeals (Board) from January 2008 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in January 2014 and at a hearing at the RO before a Decision Review Officer in January 2013.  Transcripts of both hearings are of record.

The issues of entitlement to an initial rating in excess of 30 percent for PTSD prior to February 21, 2013; entitlement to an initial rating in excess of 70 percent for PTSD after February 21, 2013; and entitlement to TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In January 2014, after the appeal was perfected but prior to the promulgation of a decision on the issue, the Veteran withdrew the claims of entitlement to an initial rating in excess of 10 percent for tinnitus; entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to July 2, 2013; and entitlement to an initial rating in excess of 20 percent for bilateral hearing loss after July 2, 2013.

2.  The Veteran served in combat operations in the Republic of Vietnam; it is presumed that the Veteran's ischemic heart disease, diagnosed as atherosclerotic heart disease and/or coronary artery disease, was caused by exposure to herbicides in the Republic of Vietnam.

3.  The Veteran's hypertension is etiologically related to his service-connected PTSD.

4.  The Veteran's aortic aneurysm is etiologically related to hypertension and/or PTSD.

5.  The Veteran's residuals of a stroke, left leg blood clot, and erectile dysfunction are all etiologically related to his aortic aneurysm.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to July 2, 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the issue of entitlement to an initial rating in excess of 20 percent for bilateral hearing loss after July 2, 2013, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for entitlement to service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

5.  The criteria for entitlement to service connection for hypertension, as secondary to PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

6.  The criteria for entitlement to service connection for aortic aneurysm, as secondary to hypertension and/or PTSD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

7.  The criteria for entitlement to service connection for residuals of a stroke, as secondary to aortic aneurysm, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

8.  The criteria for entitlement to service connection for a left leg disorder, claimed as a blood clot, as secondary to aortic aneurysm, have been met.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).

9.  The criteria for entitlement to service connection for erectile dysfunction, as secondary to aortic aneurysm, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeals

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  

In January 2014, the Veteran submitted a written statement and oral testimony on the record at a hearing before the Board, which was transcribed into written format, stating that he was withdrawing from appeal the issues of "tinnitus and hearing loss."  As the Veteran has withdrawn the appeal of these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issues of entitlement to an initial rating in excess of 10 percent for tinnitus; entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to July 2, 2013; and entitlement to an initial rating in excess of 30 percent for bilateral hearing loss after July 2, 2013.  These issues are hereby dismissed.

VA's Duty to Notify and Assist

The Board is granting in full the benefits sought on appeal for the service-connection issues.  Accordingly, assuming that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

Service Connection for Ischemic Heart Disease

For purposes of service connection for a disability or death resulting from exposure to a herbicide agent, including a presumption of service connection, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent and may be presumed to have been exposed during such service to any other chemical compound in an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307(a)(6)(iii) (2013).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2013).  

If a veteran was exposed to herbicide agents during active military, naval, or air service and the requirements of 38 C.F.R. § 3.307(a) are met, certain diseases shall be service-connected, even if there is no record of such disease during service.  The enumerated diseases that will be presumed to be related to service as a result of exposure to herbicides include ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery.  38 C.F.R. § 3.309(e) (2013).

In this case, the Board finds that service connection for ischemic heart disease, diagnosed as atherosclerosis and coronary artery disease, is warranted based on the above-listed presumptions.  

As an initial matter, the Board finds that the Veteran has a current disability of ischemic heart disease.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal).  It is acknowledged that the March 2013 VA examiner stated that the Veteran had never been diagnosed with a heart condition.  The VA examiner purported that an August 2012 discharge report that referenced a diagnosis of coronary artery disease was erroneous, saying that there was no objective evidence of coronary artery disease.  However, the VA examiner does not account for other evidence of record supporting the existence of ischemic heart disease, including the initial private April 2004 surgical pathology report (for a partial ascending aorta excision) that provided a microscopic diagnosis of "atherosclerosis with focal chronic aortitis" and numerous private treatment records referencing "CAD" (see, e.g. March 2012, May 2012, June 2012 private treatment reports).  As the assessment rendered by the March 2013 VA examiner does not acknowledge the aforementioned medical evidence, it appears that the opinion is based on an inaccurate factual premise and lacks probative value.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993) (a medical opinion based on inaccurate factual premise has no probative value).  Instead, the Board finds the statement of the Veteran's private physician, who is a Fellow of the American College of Cardiology (F.A.C.C.) and who has been treating the Veteran since 2004, to be pertinent evidence establishing the existence of a current cardiovascular disability.  In an October 2013 letter, the Veteran's private cardiologist specifically notes the presence of atherosclerosis, and this diagnosis is consistent with the other medical evidence of record identified above.  

Having found that the evidence sufficiently establishes that the Veteran has a current disorder of ischemic heart disease, diagnosed variably in the record as atherosclerosis or coronary artery disease, the remaining elements for service connection under the presumptive provisions of 38 C.F.R. §§  3.307 and 3.309 have been met.  First, the Veteran's service personnel records confirm that he served in the Republic of Vietnam.  In fact, he received the Distinguished Flying Cross for his participation flying a CH-46 transport helicopter in connection with combat operations against the enemy in the Quang Nam area of the Republic of Vietnam.  Accordingly, it is presumed that he was exposed to an herbicide agent under 
38 C.F.R. § 3.307(a)(6).  Second, because the provisions of 38 C.F.R. § 3.309(e) expressly provide that "ischemic heart disease" includes "atherosclerotic cardiovascular disease including coronary artery disease,"  the Veteran's ischemic heart disease is presumed to have been caused by his exposure to herbicides in Vietnam.  Also, the severity of the heart disease suggests that it has manifested to a compensable degree under Diagnostic Code 7005 because at the very least, the condition requires medication.  Therefore, the Board finds that service connection is warranted for ischemic heart disease on a presumptive basis.   

Service Connection for Hypertension, Aortic Aneurysm, Stroke, Left Leg Blood Clot, and Erectile Dysfunction

The Board will next evaluate the Veteran's remaining service-connection claims under the theory of secondary service connection, which provides that service connection is warranted for a disability which is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Service connection is also warranted for aggravation of disabilities when there is any increase in severity of a nonservice-connected disease or injury that is not due to the natural progress of the disorder.  Id.  In order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) evidence, generally medical, establishing a nexus (i.e., link) between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, there is competent medical evidence that the Veteran's current hypertension is etiologically related to his service-connected PTSD.  In a September 2013 statement, the Veteran's cardiologist stated that "[i]t is my belief that his malignant hypertension . . . [is] related to psychological stress that he has suffered in the past."   To the extent that the Veteran underwent a VA examination in March 2013, the VA examiner suggested that the Veteran had never been diagnosed with a heart condition, left unchecked the box for "hypertensive heart disease," and stated expressly stated that "there is no evidence that the Veteran had uncontrolled hypertension."  Again, the VA examiner's opinion is based on an inaccurate factual history because the Veteran's diagnosis of hypertension has been well documented and, therefore, is afforded no probative value.  See, e.g., June 2004 private treatment record (noting hypertension for five years and rendering a final diagnosis of "uncontrolled HTN") April 2007 private psychological evaluation (noting a history of hypertension since 1991).  Thus, given the diagnosis of hypertension of record and the positive etiological opinion provided by the Veteran's private cardiologist, it is the Board's conclusion that the Veteran's claim for service connection for hypertension should be granted secondary to PTSD.  

Next, the Board notes that there is sufficient evidence of record demonstrating an etiological relationship between the Veteran's aortic aneurysm and his hypertension and/or PTSD.  Specifically, in a September 2013 letter, the Veteran's private cardiologist assessed a link between hypertension and the subsequent aortic aneurysm, describing "type I aortic dissection" as a complication of this Veteran's "malignant arterial hypertension," and linking both "malignant hypertension and subsequent aortic dissection" to the psychological stress that the Veteran had suffered in the past, i.e. his PTSD.  In fact, the March 2013 VA examiner even recognized medical literature stating that "[t]he most important predisposing factor for acute aortic dissection is systemic hypertension."  (Emphasis added).  This evidence is further bolstered by the April 2007 opinion of Dr. P.S., M.D., who stated that the Veteran's military combat experience and stress "directly caused his PTSD and subsequently caused the aneurysm."  Thus, service connection is warranted for aortic aneurysm on a secondary basis.

Further, competent evidence of record shows that the Veteran's residuals of a stroke, left leg blood clot and subsequent embolectomy, and erectile dysfunction are all etiologically related to his service connected aortic aneurysm.  Despite the fact the VA examiner assumed that aortic aneurysm was not service connected, the VA examiner conceded a relationship between the Veteran's aortic aneurysm surgery and these disabilities; it was recognized that the Veteran "clearly had complications of his repair to the dissecting aorta in 2004, namely, postoperative stroke, blood clot to the femoral artery 3 weeks after surgery, and erectile dysfunction."  Medical evidence was cited for each of these propositions, noting possible complications of an aortic dissection surgery of "blood clot . . . stroke . . . and difficulty in maintaining an erection."   With this uncontroverted evidence demonstrating that the Veteran's aortic aneurysm surgery caused the Veteran's stroke, left leg blood clot, and erectile dysfunction, service connection for each of these disabilities has also been established on a secondary basis under 38 C.F.R. § 3.310.  


ORDER

Entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss prior to July 2, 2013, is dismissed.

Entitlement to an initial rating in excess of 20 percent for bilateral hearing loss after July 2, 2013, is dismissed.

Service connection for ischemic heart disease is granted.

Service connection for hypertension is granted.

Service connection for aortic aneurysm is granted.

Service connection for residuals of a stroke is granted.

Service connection for a left leg disorder, claimed as a blood clot, is granted.

Service connection for erectile dysfunction is granted.


REMAND

With regard to the issue of entitlement to TDIU, the Board notes that the AOJ/AMC will be assigning effective dates and initial ratings for each of the service-connection claims granted above.  These determinations will directly impact whether the Veteran will be rated a combined rating of 100 percent or whether the Veteran meets the schedular consideration for TDIU under 38 C.F.R. § 4.16(a) during the entire appeal period or must be referred for extraschedular consideration under 38 C.F.R. §4.16(b) for any portion of the appeal period.  Therefore, it would be premature to adjudicate the claim of entitlement to TDIU until the AOJ/AMC first rates his ischemic heart disease, aortic aneurysm, hypertension, stroke, left leg clot, and erectile dysfunction.    

With regard to the increased rating claims for PTSD, a remand is warranted for additional development.  Specifically, the Board is aware of outstanding relevant treatment records that have not yet been associated with the claims file.  In this regard, the record reflects that the Veteran sought treatment for his PTSD from the Vet Center.  See, e.g., February 2013 VA examination report.   With the Veteran's consent and authorization, these relevant records should be obtained and associated with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Upon obtaining any necessary authorization and consent to release information, the AOJ/AMC should obtain and associate with the claims file copies of all pertinent treatment records of treatment received at the Vet Center for the Veteran's PTSD.  The attempts to obtain this information, as well as any negative response, should be documented in the claims folder.  If such records are unavailable, the Veteran must be provided with notice of this fact in compliance with 38 C.F.R. § 3.159(e)(1).

2.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


